DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Familiant et al. (US 8,850,237) and in view of Ziegler (US 2011/0140523).
Regarding claims 1 and 3, Familiant et al. in (Fig. 4) discloses  An uninterruptible power supply (See Fig. 4 which shows at least three UPS 410 that corresponds to an uninterruptible power supply) comprising: first and second AC inputs independently coupleable to different power sources (see first, second and third AC inputs of 410 coupled to the main power “utility” source via reserve bus 420) ; first, second, and third AC outputs independently coupleable to different 
While the components, for example first and second switch, power conversion circuit and control circuit are shown within the UPS 410 in Fig. 4, Familiant et al. does not explicitly discloses a frame, and the components such as 
However, Ziegler in (Fig. 1) discloses an enclosure corresponding to the   frame (see 16, 18 or 20) of an UPS 10 that houses and supports  components such as static switches, power conversion circuit and control unit (see [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art to at the time of invention to provide a frame as taught by Ziegler to support the first and second switch, power conversion circuit, and control circuit as taught by Familiant et al. in order to protect the internal components from debris, hard weather conditions and prevent people from accidental electrical shocks. 
Regarding claim 2, Familiant et al. in view of Ziegler discloses the UPS of claim 1, wherein the power conversion circuit comprises an inverter (see Familiant et al., Fig. 4, 412). 
Regarding claim 4, Familiant et al. in view of Ziegler discloses the UPS of claim 1, wherein at least one of the first and second switches are static switch (see Familiant et al., Fig. 4, 415 and col. 7, ll. 41-43).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, and 8-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (US 3,714,452) in Fox et al. (US 2009/0256422).
Regarding claim 5, Williamson in (Fig. 1) discloses a system (see col. 2, ll. 53-68) comprising: 
a UPS (see col. 2, ll. 53-68) comprising  a first switch (see 11), a second switch (see 6), a power conversion circuit (see combination of rectifier 12 and inverter 5 corresponding to the power conversion circuit) and a control circuit (see static trip and transfer circuit 21 corresponding to the control circuit) configured to cooperatively control t the first and second switches (see 6 and 11); a first AC power source (see 8) coupled to a first terminal of the first switch (via 16 to first switch 11); a first AC load (see 1 and col. 3, ll. 20-28) coupled to a second terminal of the first switch (see 11), a first terminal of the second switch (see 6) and an output of the power conversion circuit (see combination of rectifier 12 and 
Williamson does not disclose the control circuit configured to cooperatively control the power conversion circuit.
Fox et al. in (Fig. 1) disclose a control circuit (see 20 in Fig. 1) configured to cooperatively control the power conversion circuit (see rectifier 52, and converter 54, 62 in Fig, 2). See [0025].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to have modified the control circuit as taught by Williamson with the control circuit as taught by Fox et al. in order to improve the system control circuit and reducing cost of the system by having using a single control circuit. 
Regarding claim 8, Williamson in view of Fox et al. discloses the system of claim 5, wherein the power conversion circuit comprises an inverter (see Williamson, Fig. 1, inverter 5). 
Regarding claim 9, Williamson in view of Fox et al. discloses the system of claim 5, wherein the first and second switches of the UPS (see Williamson, col. 2, ll. 53-68) are static switches (see Williamson, Fig. 1 and static switches 6 and 11). 
Regarding claim 10, Williamson in view of Fox et al. discloses the system of claim 5, wherein the first and second terminals of the first and second switches of the UPS are each independently coupleable to devices external to the UPS (see Williamson, Fig. 1 shows the first and second terminals of the first and second switches 6 and 11 of the UPS are each independently coupleable to devices, e.g. AC load coupled to critical bus 1 external to the UPS, see col. 3, ll. 19-28 and col. 4, ll. 33-61).
Regarding claim 11, Williamson in (Fig. 1) discloses a system (see col. 2, ll. 53-68) comprising: 
a UPS (see col. 2, ll. 53-68) comprising: 
a power conversion circuit (see reciter 12 and inverter corresponding to the power conversion circuit) coupled to a first AC load (see critical load 1 and col. 3, ll. 20-28); a first switch (see static switch 11) configured to connect an AC power source (see utility mains 8 connected to a AC source) to the first AC load (see 1 and col. 3, ll. 20-28); a second switch (see static switch 6) configured to connect the AC power source (see utility main 8 connected to a AC source) to a second AC load (via bus 10 and plural loads connected to critical bus 1 and see col. 3, ll. 20-40); and a control circuit (see static trip and transfer circuit 21) configured to cooperatively control the first and second switches (6 and 11).  

Fox et al. in (Fig. 1) disclose a control circuit (see 20 in Fig. 1) configured to cooperatively control the power conversion circuit (see rectifier 52, and converter 54, 62 in Fig, 2). See [0025].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to have modified the control circuit as taught by Williamson with the control circuit as taught by Fox et al. in order to improve the system. 
Regarding claim 12, Williamson et al. in view of Fox et al. discloses the system of claim 11, wherein the second switch (see Williamson et al., fig. 1, 6) is configured to directly connect the AC power source (see 8) to the second AC load (see 1).  
Regarding claim 13, Williamson et al. in view of Fox et al. discloses the system of claim 12, wherein a first terminal of the first switch (see Williamson et al., Fig. 1, 11) is coupled to the AC power source (see Williamson et al., Fig. 1, 8), wherein a second terminal of the first switch (see Williamson et al., Fig. 1, 11) is coupled to the first load (see Williamson et al., Fig. 1, having multiple loads connected to critical bus 1), wherein a first terminal of the second switch (see Williamson et al., Fig. 1, 6) is coupled to the first AC power source (see Williamson 
Regarding claim 14, Williamson et al. in view of Fox et al. discloses the system of claim 11, wherein the second switch (see Williamson et al., Fig. 1, 6) is configured to couple the AC power source (see Williamson et al., Fig. 1, 8) to the second AC load (see Williamson et al., Fig. 1, having multiple loads connected to critical bus 1) via a switch (see 16).  
Regarding claim 15, Williamson et al. in view of Fox et al. discloses the system of claim 14, wherein a first terminal of the first switch (see Williamson et al., Fig. 1, 11) is coupled to the AC power source (see Williamson et al., Fig. 1, 8), wherein a second terminal of the first switch (see Williamson et al., Fig. 1, 11) is coupled to the first AC load (see Williamson et al., Fig. 1, having multiple loads connected to critical bus 1), wherein a first terminal of the second switch (see Williamson et al., Fig. 1, 6) is coupled to the second terminal of the first switch see Williamson et al., Fig. 1, 11), and wherein the second terminal of the second switch (see Williamson et al., Fig. 1, 6) is coupled to the second AC load (see Williamson et al., Fig. 1, having multiple loads connected to critical bus 1).  

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (US 3,714,452) in view of Fox et al. (US 2009/0256422) as applied to claim 5, and further in view of Familiant et al. (US 8,850,237).

Regarding claim 6, Williamson in view of Fox et al. discloses the system of claim 5, wherein the UPS comprises a first UPS (see Williamson and col. 2, ll. 53-68) except for further comprising a second UPS having an output coupled to the second AC load.  
However, Familiant et al. in (Fig. 4), discloses a second UPS (see the middle UPS 410 in Fig. 4 corresponding to the second UPS) having an output coupled to a second load (see 160 and 170 in Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to provide a second UPS having an output coupled to a second load as taught by Familiant et al. in the system as taught by Williamson in view of Fox et al. in order to provide power to the load in response to failure of the first UPS associated with system and load. 
Regarding claim 7, Williamson in view of Fox et al. and in view of Familiant et al. discloses the system of claim 6, wherein the second UPS has an input .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/8/21

/DANIEL KESSIE/Primary Examiner, Art Unit 2836